Citation Nr: 0528887	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-27 536	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for superficial 
perivascular dermatitis with spongiosis claimed as skin rash 
as a result of exposure to herbicides.



ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Throughout the current appeal, the veteran has contended that 
he acquired superficial perivascular dermatitis with 
spongiosis (which he describes as a rash) as a result of his 
exposure to herbicides during his active military duty.  
Specifically, he has asserted that he was exposed to Agent 
Orange while serving in the Republic of Vietnam.

The Board's review of the case file discloses that the 
veteran was treated for a skin disorder in service.  Upon 
review of the veteran's service medical records, the Board 
notes that the veteran was treated for a rash on 9 and 30 
March 1966.  He was also treated for a rash on 19 August 
1966.  Related treatment records reveal that the etiology of 
his skin rash was deemed unknown.  One physician noted on the 
9 March treatment record that the veteran may have allergic 
dermatitis.  However, when the veteran received his 
separation examination in May1967 his skin was normal on 
evaluation.  No problems with a rash were noted by the 
examining physician, nor did the veteran state that he had a 
problem with a skin rash on his report of medical history.

The Board notes that within the current claims file, there is 
evidence within DA Form 2-1 that the veteran re-enlisted in 
the Army from May 1967 until May 1974; the Army Reserves from 
July 1977 to July 1984; the Army National Guard from July 
1985 to June 1986; and then tried to re-enlist in the Army 
Reserves again in July 1986.  However, the service medical 
records from these time periods are missing from the case 
file.  On remand, attempts should be made to obtain any 
outstanding records from his Army National Guard and Army 
Reserve service.

The veteran sought dermatologic treatment from the VAMC (VA 
Medical Center) in Indianapolis in April 2002 and was noted 
as having a chronic skin rash.  A private biopsy report dated 
in May 2002 reflects differential diagnoses including contact 
dermatitis, the toxic effects of drugs and medication, 
phototoxic dermatitis, intradermal reactions, and nummular 
dermatitis.  The veteran was then treated by the VA for a 
skin disorder on July and October 2002, and he was diagnosed 
as having a skin rash and superficial perivascular dermatitis 
with spongiosis, respectively.  Finally, the veteran received 
a VA compensation examination in March 2003 and was diagnosed 
with dermatosis, which was clinically consistent with 
parapsoriasis.

As the Board has discussed skin disorder symptomatology was 
shown during and after military service.  The Board finds, 
therefore, that a remand of the veteran's service connection 
claim is necessary.  Specifically, on remand, the veteran 
should be accorded an opportunity to undergo an additional VA 
examination to determine the nature, extent, and etiology of 
any skin disorder diagnosed on evaluation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Using Section VII (Current and 
Previous Assignments) of DA Form 2-1 
which is associated with the service 
medical records as a guide, the RO should 
procure copies of all service medical 
records, if any, from the veteran's 
service with, or attempts to enlist or 
re-enlist with, the Army Reserves and 
Army National Guard, which are not 
associated with the current claims file.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
skin disorder that he may have.  The 
claims file must be made available to, 
and reviewed by, the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All indicated 
tests should be conducted.

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  For any skin 
disorder diagnosed on examination, the 
examiner should specifically express an 
opinion as to the likelihood (likely, at 
least as likely as not, unlikely) that 
any such disorder found on examination 
had its onset during military duty or is 
otherwise related to such service 
(including, e.g., the in-service 
complaints of a skin rash and impression 
of allergic dermatitis).  A complete 
rationale for all opinions should be 
provided.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the onset of a disorder having been in 
service as it is to find that the 
disorder began sometime after service.)

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a skin disorder.  If the 
decision is adverse to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until he is 
notified by the RO.  However, the appellant is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for a skin 
disorder, and may result in a denial of this claim.  
38 C.F.R. § 3.655 (2004).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


